Case 1:20-cv-00530-TH-KFG Document 10 Filed 08/31/21 Page 1 of 1 PageID #: 90



                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

DIEGO LOPEZ                                       §

VS.                                               §          CIVIL ACTION NO. 1:20-CV-530

WARDEN, FCI BEAUMONT LOW                          §


                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

       Petitioner, Diego Lopez, an inmate confined at FPC Beaumont Camp, proceeding pro se,
brings this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

       The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge recommends this petition be denied for failure to exhaust administrative

remedies (docket entry no. 9).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge have been filed to date.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in this case

in accordance with the Magistrate Judge’s recommendations.

       SIGNED this the 31 day of August, 2021.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge
